Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The amendments and response filed on September 10, 2021 have been received.
	Claims 20-21 and 24-26 are canceled by applicant.
New claims 27-32 are added.
Claims 1-19, 22, 23, and 27-32 are pending in this application and were examined on the merits (see Restriction/election below).

Restriction/Election:
Applicant’s election without traverse of the species of “performing a biochemical reaction in which at least one eukaryotic cell is grown” in the reply filed on 09/10/2021 is acknowledged.
However, due the amendments to the claims filed on 09/10/2021, the requirement for the election of species as indicated in the Office action mailed on 08/03/2021 is hereby withdraw, and claims 1-19, 22, 23, and 27-32 were examined on the merits.

Double Patenting Rejection:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19, 22, 23, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,479,973. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims 1-19 of U.S. Patent No. 10,479,973 disclose:
1. A method of operating a bioreactor, comprising: performing for a period of time, within the bioreactor, a biochemical reaction in which at least one eukaryotic cell is grown within a liquid medium having a volume of less than about 50 milliliters, wherein the bioreactor comprises an online sensor that is in contact with the liquid medium for monitoring viability of the at least one eukaryotic cell, a gas inlet conduit and a gas outlet conduit connected to the bioreactor, and a gas bypass conduit that connects the gas inlet conduit and the gas outlet conduit, wherein the gas bypass conduit is external to the bioreactor, and wherein, during the period of time, a pressure gradient is applied to an inlet of the bioreactor using a pump and/or to an outlet of the bioreactor using a syringe; adding a first volume of liquid to the liquid medium in the bioreactor during the period of time; removing a second volume of liquid from the liquid medium in the bioreactor during the period of time; and monitoring the volume of the liquid within the bioreactor during the period of time; wherein: during at least about 80% of the period of time, the total volume of liquid within the bioreactor does not fluctuate by more than about 20% from an average of the volume of liquid 
2. The method of claim 1, wherein the adding step is performed over a first period during the period of time, the removing step is performed over a second period during the period of time, and the first and second periods do not substantially overlap with each other. 
3. A method of operating a bioreactor, comprising: performing for a period of time, within the bioreactor, a biochemical reaction in which at least one eukaryotic cell is grown within a liquid medium having a volume of less than about 50 milliliters, wherein the bioreactor comprises at least one online sensor that is in contact with the liquid medium for monitoring viability of the at least one eukaryotic cell, a gas inlet conduit and a gas outlet conduit connected to the bioreactor, and a gas bypass conduit that connects the gas inlet conduit and the gas outlet conduit, wherein the gas bypass conduit is external to the bioreactor, and wherein, during the period of time, a pressure gradient is applied to an inlet of the bioreactor using a pump and/or to an outlet of the bioreactor using a syringe; adding a first volume of liquid to the liquid medium in the bioreactor during a first period during the period of time; removing a second volume of liquid having a volume that is within 10% of the first volume of liquid from the liquid medium in the bioreactor during a second period during the period of time, wherein the first period and the second period do no overlap; repeating the adding and removing steps at least one time during the period of time; and monitoring the volume of liquid within the bioreactor during period of time; wherein: the adding step and the removing step are performed such that, between the adding step and the removing step, substantially no liquid is removed from the bioreactor via a nonevaporative pathway, and substantially no liquid is added to the bioreactor during the period of time; and over the entire period of time, the osmolarity of liquid within the bioreactor is maintained within a range of from about 200 osmoles per kilogram of the liquid to about 600 osmoles per kilogram of the liquid. 
4. The method of claim 3, wherein the adding step and the removing step are performed such that, between the adding step and the removing step, substantially no liquid is removed from the bioreactor. 
5. The method of claim 3, wherein the second volume of liquid has a volume that is within 5% of the volume of the first volume of liquid. 
6. The method of claim 1, wherein the biochemical reaction is performed within a liquid medium having a volume of less than about 10 milliliters. 
7. The method of claim 1, wherein adding the first volume of liquid to the liquid medium comprises transporting the first volume of liquid into the bioreactor via a liquid inlet. 
8. The method of claim 7, wherein the liquid inlet comprises a channel. 
9. The method of claim 8, wherein the liquid inlet channel comprises a microfluidic channel. 
10. The method of claim 1, wherein removing the second volume of liquid from the liquid medium in the bioreactor comprises transporting the second volume of liquid out of the bioreactor via a liquid outlet. 
11. The method of claim 10, wherein the liquid outlet comprises a channel. 
12. The method of claim 11, wherein the liquid outlet channel comprises a microfluidic channel. 
13. The method of claim 1, wherein the liquid medium comprises a cell growth medium. 
14. The method of claim 1, wherein at least one eukaryotic cell is grown during the biochemical reaction. 
15. The method of claim 14, wherein the eukaryotic cell is a Chinese hamster ovary (CHO) cell. 
16. The method of claim 1, wherein the first volume of liquid added to the liquid medium comprises at least one biochemical reactant. 
17. The method of claim 1, wherein the second volume of liquid removed from the liquid medium comprises a product of the biochemical reaction. 
18. The method of claim 1, wherein the second volume of liquid removed from the liquid medium comprises a eukaryotic cell. 


Therefore, the species of the methods of operating a bioreactor as disclosed by claims 1-19 of U.S. Patent No. 10,479,973, anticipate the method of operating a bioreactor (claim 1), comprising: performing for a period of time, within the bioreactor, a biochemical reaction in which at least one 

Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
/KADE ARIANI/Primary Examiner, Art Unit 1651